PER CURIAM.
Farmer appeals a judgment and sentences, including the assessment of attorney’s fees and costs, which adjudicated him guilty of grand theft and resisting an officer. We affirm the judgment and sentences but strike the assessment of fees and costs.
Although Farmer raises six points on appeal, we find only one has merit. Farmer received no notice or hearing prior to the imposition of attorney’s fees and costs. These fees and costs are struck without prejudice for the state to seek reassessment in accordance with Jenkins v. State, 444 So.2d 947 (Fla.1984).
The judgment and sentences are affirmed; the fees and costs are struck. Remanded with directions to the trial court.
CAMPBELL, C.J., and THREADGILL and PARKER, JJ., concur.